Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
The following is an Allowance in response to the application filed on 4/1/2022.
Claims 1-20 were previously presented.
The Terminal Disclaimer has been approved on 4/1/2022.
Therefore, claims 1-20 are pending and allowed below.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the 35 USC 101 in view of Alice rejections, Applicant’s claims recite the additional limitations of “…receiving a message from a first computing device associated with an issuer network, wherein the first computing device sends the message in response to receiving an account authorization request associated with a transaction at an Automated Teller Machine (ATM) in communication with an acquirer network; causing in response to receiving the message, a user interface element to be displayed, wherein the user interface element is configured to allow a user to enter a mobile personal identification number (m-PIN); receiving the m-PIN, wherein the m-PIN is associated with a Primary Account Number (PAN) and the mobile number; and sending in response to receiving the m-PIN via the user interface element, an encrypted message comprising the m-PIN, wherein the first computing device, in response to receiving the encrypted message, sends the PAN and an indication that the user is authenticated to a second computing device associated with the acquirer network”, when viewed as an ordered combination, these additional limitations of the claims are  significantly more than facilitate cash transactions at an ATM using a mobile phone when an ATM card is not present.  Thus, the claims are patent eligible.
Regarding the 35 USC 103 rejections, the closest prior arts of the record of Nambiar et al. (2011/0137795) teaches a method and a system relate to processing Automated Teller Machine (ATM) transactions. A transaction request can be received from an ATM. The transaction request can include account information read from a transaction card and a transaction request. The account information corresponds to a first account. The transaction request is incapable of being processed using the first account for which the transaction card was issued. A second account belonging to the account holder of the first account can be identified and can be a different type of account than the first account. The transaction request is capable of being processed using the second account. The transaction request can be processed using the second account to perform the ATM transaction requested.  Kulpati et al. (2014/0108249) teaches a method and system provide interoperable electronic financial services using mobile communications devices and without the need for traditional banking systems like plastic cards, POS machines, branches and ATMs. A consumer can deposit and/or withdraw money from his account using his mobile device and with the help of a local agent without ever stepping inside a branch of a bank where the consumer has an account. The system uses the consumers ID and his mobile number to generate a PAN for the consumer, which is then used to route the transactions. The system uses indicators in the transaction to identify transaction purpose and thus enable appropriate interchange, clearing and settlement between participating entities. The system provides real-time feedback on the transactions and reduces costs by enabling an agent to service consumers of multiple banks and payment service providers.  Bennett (2002/0026426) teaches a means to access the Internet, World Wide Web and other financial institutions and databases via use of an Automated Teller Machine (ATM) or Point-of-Sale (POS) terminal, and the terminal's keypads, menu keys, video screen, video cameras, data transmission lines, and other means. Electronic software programming is configured to facilitate access to these databases via the terminal by means of input supplied by an operator to the various listed input devices, such as the keypads, menu keys, and video cameras. Output from the databases is supplied by the terminal video screen or paper printer. Such data accessed by the operator via the terminal may comprise sports scores, weather, stock quotes, travel directions, flight schedules, email access, real-time communication with another remote operator, song selection, Internet access, financial services, movie and show listings and show times. Email messages may be sent and received at the terminal site and reviewed via the terminal screen, and entered and transmitted by the operator via use of the terminal keypad. Email messages, and other legal documents such as cashier's checks, traveler's checks, data from existing databases, lottery or raffle tickets, food stamps, coupons, movie or show tickets can be printed from the paper printer. A video camera, either a pre-existing security camera or additional camera, may be used to transmit images from the site of the terminal to another remote site. These value-added services can be charged to the operator on the account represented by the credit card, debit card, ATM card or special access card inserted by the operator in the terminal card reader.  The combination of Nambiar, Kulpati, and Bennett does not teach a method and a system comprising: receiving, by a mobile device associated with a mobile number, a message from a first computing device associated with an issuer network, wherein the first computing device sends the message in response to receiving an account authorization request associated with a transaction at an Automated Teller Machine (ATM) in communication with an acquirer network; causing, by the mobile device, in response to receiving the message, a user interface element to be displayed, wherein the user interface element is configured to allow a user to enter a mobile personal identification number (m-PIN); receiving, at the user interface element, the m-PIN, wherein the m-PIN is associated with a
Primary Account Number (PAN) and the mobile number; and sending, by the mobile device to the first computing device, in response to receiving the m-PIN via the user interface element, an encrypted message comprising the m-PIN, wherein the first computing device, in response to receiving the encrypted message, sends the PAN and an indication that the user is authenticated to a second computing device associated with the acquirer network.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Friday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Ben Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIEN C NGUYEN/            Primary Examiner, Art Unit 3694